UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4237


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GREGORY STARKIE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Terrence W. Boyle, Chief District Judge. (4:14-cr-00026-BO-1)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr.,
United States Attorney, Jennifer P. May-Parker, Assistant United States Attorney, Kristine
L. Fritz, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Starkie appeals the district court’s order revoking his supervised release

and imposing a 24-month term of imprisonment. Starkie admitted two violations for using

cocaine but contends that the Government’s evidence at the revocation hearing was

insufficient to support the district court’s finding that he also violated the terms of his

supervised release by committing the North Carolina offenses of possessing with intent to

distribute cocaine and maintaining a premise for distributing cocaine. ∗ We affirm.

       We review the district court’s revocation of supervised release for abuse of

discretion. United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999). The district court

need only find a violation of a release condition by a preponderance of the evidence. 18

U.S.C. § 3583(e)(3) (2012). Starkie argues that the Government failed to establish his

constructive possession of the drugs discovered in a residence occupied by Starkie based

on the testimony of a police officer who discovered the drugs. However, we conclude that,

considering the officer’s testimony combined with Starkie’s history of cocaine trafficking,

the district court did not abuse its discretion by finding by a preponderance of the evidence

that Starkie possessed and trafficked in the cocaine found in the apartment. See State v.

Chisholm, 737 S.E.2d 818, 822 (N.C. Ct. App. 2013) (setting out elements of possession

with intent to distribute and test for constructive possession).




       ∗
           See N.C. Gen Stat. §§ 90-95(a)(1), 90-108(a)(7) (2017).

                                              2
       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3